Citation Nr: 0909697	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to March 1965 to March 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision from the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim of service connection for a low back 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a low back disorder.  He avers the back 
disorder also may have been caused or aggravated by service-
connected plantar warts of the feet.

Service treatment records do not show a diagnosed chronic low 
back disorder, although the Veteran was treated for back pain 
on at least two occasions.  Post-service private medical 
records show a diagnosis of a low back muscle strain in June 
1972, with a history of a stab wound to the low back, right 
side, in October 1971.  X-rays were negative.  

VA outpatient treatment records show current diagnoses that 
included severe spinal stenosis, L3-L4 with radiculopathy, 
and bulging discs and impingement on the epidural sac; and 
degenerative joint disease.

In a January 2007 correspondence, Dr. K. L., a VA physician, 
wrote that "It was as likely as not that the Veteran's 
chronic back pain may be due to his plantar warts he suffered 
from during service."  

On the Veteran's September 2007 Substantive Appeal (VA Form 
9), Dr. K. L. wrote that it was a possibility that the 
Veteran's kyphotic posture, due to the foot pain, could have 
exacerbated disc degeneration/protrusion leading to back 
pain.  He also noted that there are a multitude of factors 
involved in back pain etiologies and that it would be 
difficult to rule out a definitive relation between the foot 
and back pain.  

In determining whether the duty to assist includes providing 
a VA medical examination, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case the VA opinion provides competent evidence of a 
possible link between the claimed back disorder and the 
service-connected plantar warts, but it is not clear what 
history was considered and the opinions are equivocal.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992)  (Evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure, is insufficient to 
establish service connection).  

As such, an examination is needed to obtain a competent 
medical opinion as to whether the claimed low back disorder 
was caused or aggravated by military service or a service-
connected disability, specifically plantar warts, bilateral 
feet.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology 
of his low back disorder and to assess 
the relationship between his service-
connected plantar warts of the feet, 
and the claimed low back disorder.  The 
claim files and a copy of this remand 
must be made available to the examiner 
and the examiner should indicate review 
the file was conducted.  All indicated 
tests and studies are to be performed.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that a current low back disorder is 
related to a disease or injury in 
military service or whether the 
service-connected plantar warts either 
caused or aggravated any current low 
back disorder.  

2.  If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case should be issued, 
before the case is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




